Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The response dated 5/14/2020 is acknowledged and entered into record. Claims 1-20 are currently pending. 

Election/Restrictions
3.		Applicant’s election without traverse of Group I; and upon further restriction, the combination of p75NTR signaling agonist and TLR9 agonist (Group E), in the reply filed on 14 May 2020 is acknowledged. Applicant’s election of the following species without traverse: NGF as the p75NTR signaling agonist; pro-NGF as the p75NTR signaling antagonist; CPG-ODNs Class A as the TLR9 agonist; alternative pathogen-associated molecular patterns (PAMPs) as the immune stimulating agent; in the reply filed on 14 May 2020 is acknowledged.
4.		Upon further consideration, the p75NTR agonist species “activating peptides” (claim 3 (iv))  is rejoined with the elected  “NGF” species; and the TLR9 agonist species “bacterial DNA” (claim 5(ii)) is rejoined with the elected “CPG-ODNs Class A” species. Both rejoined species will be examined in the instant application. 
5.    		Claims 4, and 9-20 are withdrawn from further consideration pursuant to 37 CFR1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020. 
It is noted that claim 4 recites the non-elected component of the elected combination of “p75NTR signaling antagonist and TLR9 agonist” (emphasis added); and claim 20 recites a non-elected combination, therefore, claims 4 and 20 are withdrawn.
6.		The requirement is deemed proper and is therefore made FINAL.


Drawing Objection
8.		The drawings are objected to because Figures 3b and 3c are identical. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
9.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 are rejected under AIA  35 U.S.C. 103 as being unpatentable over 
Selimovic et al (J Cell Mol Med 16: 349-361, 2012) in view of Ballas et al (J Immunol 167: 4878-4886, 2001), as evidenced by Fuchs et al PGPB 20120231041, 9/13/2012.
11.		The claims are directed to a combination comprising p75NTR signaling modulator comprising a p75NTR agonist and a TLR9 agonist (claim 1); wherein: the p75NTR signaling agonists are recited in claim 3 and the TLR9 agonists in claim 5.
12.		Selimovic et al teach the pro-apoptotic function and molecular mechanism of melanoma cell apoptosis by the apoptosis related protein or APR-1, wherein the protein activates p75NTR for apoptotic cell death (Abstract; page 356, col 2, last para). Using melanoma cells, the reference teaches that the induction of expression of APR-1 brought about by “interaction with the juxtamembrane region of p75 neurotrophin receptor (p75NTR)”, causes apoptosis and killing of melanoma cells (Abstract; Materials and Methods; Results, col 1; page 352, col 2, para 1; Figs 1B, 1C, 2A, 2B, 8; Discussion, para 1, 4; page 359, concluding para). The reference also teaches that the APR-1 induced apoptosis is suppressed by knockdown of p75NTR resulting from siRNA treatment (page 352, col 2, para 2; Figs 2G, 2F). The reference adds that this study would aid in the urgently needed “development of an alternative approach to overcome chemo-resistance of melanoma metastasis, complementary to current therapies” (Abstract; Introduction, para 2, 4).
13.		Selimovic et al do not teach a TLR9 agonist.
14.		Ballas et al teach that immune stimulatory oligodeoxynucleotides (ODN) with CpG motifs can induce both innate and adaptive immunity, wherein some of the CpG ODNs exert anti-tumor activity, suggesting that these can be useful anti-tumor therapeutics (concluding para). For example CpG ODN 1585 (Class A CPG ODN - see page 20, line 24 of instant specification) can result in regression of melanoma and a significantly prolonged survival in mice receiving tumor 
15.		Neither Selimovic et al. nor Ballas et al. teach a composition comprising a combination of p75NTR agonist and TLR9 agonist. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references for a composition comprising a p75NTR agonist and TLR9 agonist (for treating cancer).  Each of these claimed components of the combination had been taught by the prior art for the same purpose (like treating cancer).  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant composition claims, given the teaching in the prior art of the importance of p75NTR agonist and TLR9 agonist individually in exhibiting anti-tumor activity, it would have been obvious to combine p75NTR agonist and TLR9 agonist in a single composition, because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose.  One of ordinary skill in the art would have reasonably expected to have a composition comprising the combination of p75NTR agonist and TLR9 agonist since both had been demonstrated in the prior art to have the same functional effect, like anti-tumor activity for example.  


17.		Claims 1-3, 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over 
Selimovic et al (2012), in view of Agrawal et al (Biochem Soc Transact 35: 1461-1467, 2007).
18.		Claim 2 recites a vaccine comprising the combination of claim 1.
19.		The teachings of Selimovic et al are set forth above.
20.	 	Selimovic et al do not teach a TLR9 agonist or a vaccine.
21.		Agrawal et al teach that TLR9 agonists are used as anticancer agents alone, or in combination with other cancer therapeutics in a number of clinical trials (page 1466, col 1, para 1). The reference teaches that TLR9 agonists comprise bacterial and synthetic DNA containing unmethylated CpG motifs, wherein such agonists can be used either alone or in combination with other therapeutic agents for targeting different diseases including cancer, as well as can be used as adjuvants with vaccines (abstract; Figure 1; page 1461, col 2, para 2; page 1463, col 2; conclusion). The reference also teaches that the presence of the CpG motif in oligonucleotides (ODN) is needed for the stimulation of TLR9 (page 1463, col 2, para 2). The reference further teaches the TLRs also recognize PAMPs or pathogen-associated molecular patterns, and that unmethylated CpG motifs of bacterial or viral DNA are PAMPs (Introduction, para 1). 
22.		Neither Selimovic et al. nor Agrawal et al. teach a composition or a vaccine composition comprising a combination of p75NTR agonist and TLR9 agonist. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references for a composition or a vaccine composition comprising a p75NTR agonist and TLR9 agonist (for treating cancer).  Each of these claimed components of In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant composition claims, given the teaching in the prior art of the importance of p75NTR agonist and TLR9 agonist individually in exhibiting anti-tumor activity, it would have been obvious to combine p75NTR agonist and TLR9 agonist in a single composition, because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose. The person of ordinary skill would have been motivated to have the combination of p75NTR agonist and TLR9 agonist in a composition or a vaccine, as TLR9 agonist can be used as an adjuvant in vaccines for treating diseases like cancer, and because the prior art teaches that the formulations can comprise other chemotherapeutic agents (Agrawal et al). One of ordinary skill in the art would have reasonably expected to have a composition comprising the combination of p75NTR agonist and TLR9 agonist since both had been demonstrated in the prior art to have the same functional effect, like anti-tumor activity for example.  
23.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

24.		Claims 1-3, and 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Selimovic et al (2012) in view of Agrawal et al (2007), in further view of Hora et al (Vaccine 29: 1538-1544, 2011).
25.		Claim 6 recites that the vaccine composition further comprises one immune stimulating agent comprising an alternative pathogen-associated molecular patterns (PAMPs); and an additional agent as recited in claim 7.
26.		The teachings of Selimovic et al and Agrawal et al are set forth above.
27.		Selimovic et al or Agrawal et al do not teach that the vaccine further comprises a PAMP and an agent from claim 7.
28.		Hora et al teach that heat labile enterotoxin of Escherichia coli (LT) consists of the enzymatically active LTA and LTB subunits which can be used as immunomodulatory vaccine adjuvants for mucosal as well as parenteral use (abstract; page 1539, col 1, para 3; Figure 1). The reference teaches that LT enhances “immunogenicity and protective efficacy” in a number of diseases including cancer (page 1539, col 2, para 2; page 1540, col 1, para 2). It is noted that the instant specification teaches that LT is a PAMP (page 19, line 7).  Hora et al also teach the use of other vaccine adjuvants like virosomes, liposomes, aluminum salts (page 1539, col 1, full para 1). 
29.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaccine composition comprising p75NTR agonist and TLR9 agonist in view of the teachings of Selimovic et al and Agrawal et al, and further comprising PAMPs like LT and virosomes, liposomes or aluminum salts in the vaccine composition as taught by Hora et al. The person of ordinary skill would have been motivated to use adjuvants in a vaccine composition as these boost the immune response in a patient. The person of ordinary skill would have been motivated to use LT as a vaccine adjuvant as it exhibits “immune potentiation and enhanced vaccine efficacy” (Hora et al page 1542, Conclusions). The person of ordinary skill would have expected reasonable success as addition of adjuvants to vaccine composition was known and successfully implemented, before the effective filing date of the instant invention.


31.		Claims 1-3, and 5-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Selimovic et al (2012) and Agrawal et al (2007), in view of Hora et al (2011), and in further view of Aspord et al (PLoS ONE 5: 1-16, 2010).
32.		Claim 8 recites that the vaccine composition further comprises p75NTR expressing PDCs. 
33.		The teachings of Selimovic et al, Agrawal et al and Hora et al are set forth above.
34.		Selimovic et al, Agrawal et al or Hora et al do not teach that the vaccine further comprises p75NTR expressing PDCs.
35.		Aspord et al teach the use of a human pDC cell line (GENiusVac) for treating cancer in a mouse tumor model, and having clinical relevance ex vivo in melanoma patient cells, wherein the pDC cell line has functional properties close to primary (or natural) pDCs (page 6, col 1, para 3; Figures 4D-F; page 8, col 2, para 2; page 3, col 1, full para 1; abstract). It is noted that human and murine plasmacytoid dendritic cells or PDCs express p75NTR as taught in the instant specification (page 1, lines 5-6), therefore, the human PDC cell line of the reference will inherently express p75NTR as it is having similar functional properties as natural pDCs. Aspord et al conclude that peptide pulsed pDC line can be useful as a vaccine for cancer immunotherapy (page 14, last para).
36.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaccine composition comprising p75NTR agonist and TLR9 agonist along with different adjuvants in view of the teachings of Selimovic et al, Agrawal et al, and Hora et al, by further comprising a p75NTR expressing PDC cell line as taught by Aspord et al. The person of ordinary skill would have been motivated to 
37.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Conclusion
38.   	No claims are allowed.
			39.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Missale et al (PNAS 95: 5366-5371, 1998)
(Reference teaches the antiproliferative and differentiating effects of NGF on adenomas of neuroendocrine origin like small-cell lung carcinoma or SCLC. The reference also teaches that chronic exposure of human SCLC cell lines to NGF inhibited the in vivo and in vitro proliferation rate, and abolished the tumorigenic ability in nude mice (Abstract)).

40.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037. The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
41.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
42.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
10 February 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644